Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/08/2020.

Applicant’s election without traverse of Group I, claims 1 - 10, drawn to a method for product authentication, classified in G06Q 30/0185, in the reply filed on 02/08/2021 is acknowledged.

Information Disclosure Statement
	The information Disclosure Statement (IDS) submitted on 11/29/2018, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
	The information Disclosure Statement (IDS) submitted on 12/20/2019, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
	The information Disclosure Statement (IDS) submitted on 02/24/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1011” has been used to designate both an 'alignment hole', and an unknown element; see Figure 10.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 'mapping channel 1010' or 'nanochannel 1010' as described in the specification.  See Specification, at (0181), noting that further clarification of item 1010 may be required due to the above dual nomenclature. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Specification
The disclosure is objected to because of the following informalities: 601, 602, and 603 are used to describe DNA strands as well as a set of colloids.  See (0153), (0154), and Figure 6.  Appropriate correction is required.
In addition, at (0197), Figures 4 and 5 are mentioned as referring to flowcharts and/or block diagrams describing the present invention.  Examiner questions whether these were meant to best represent the present invention. 

Claim Objections
Claim 3 is objected to because of the following informalities:  the words "wherein said a nano-DLD array and/or a DNA mapping array" should be deleted and replaced with the words - -wherein said nano-DLD array and/or DNA mapping array- -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a user to operate and monitor the authentication process, (Specification, at (0078.), does not reasonably provide enablement for the .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  
Essentially, this claim recites the microfluidic device as performing the method of: locating said embedded physical code on said product; removing said physical code from said product; mixing said physical code with a solution to form a fluid and loading said physical code in said fluid into a reader; and, setting said reader operation by entering input parameters into said reader. 
Referring back to Specification, (0137 - 0142), it is noted that “user” performs the steps of locating the code, removing the code, loading the code, setting reader operation, and, entering input parameters.  The claimed language does not distinguish what actions .  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the terms "sufficient amount of time has passed" in the claim is a relative term which renders the claim indefinite.  The term "running said physical code in said fluid until either a sufficient amount of time has passed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner cannot ascertain what conclusion is needed in order to satisfy what amount of time is necessary to satisfy this requirement.  Is this time constraint a definitive and qualified range?  If so, is it referred to in the Specification?  Would any user know a 
Further regarding claim 1, the tem “requesting a physical code in said fluid rerun if there is a discrepancy, and said authorization entity requests same or performing a test of said same physical code kept in storage, run under the same conditions” further renders the claim indefinite.  The term “requests same” is not explicitly defined as to explain what “same” is.  Does this refer to same test, same parameters, and same sample? The term “rerun” is not adequately defined.  A prior claim to “running said physical code in said fluid” is stated, but it is not clear whether this a test or does the fluid need to be “rerun” in the reader or elsewhere.  Does this “rerun” last “until either a sufficient amount of time has passed?”  If so, this claim circles back to the indefinite issue as detailed above, and leads to a circular problem of this claimed language.  
Further regarding claim 1, the term “discrepancy” further renders the claim indefinite.  Clarification of a discrepancy between what confines would be useful in defining what the term discrepancy is referring to in this claim.  Since a discrepancy leads to a possible “rerun”, the claimed language again leads back to circular indefinite issues as claimed above.  
Overall, tightening of the claimed language to discrete limits would be helpful in providing a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 1 and 9 recite the limitation "said same physical code kept in storage", (last line of both claims.)  There is insufficient antecedent basis for this limitation in the claims.  attached to the product during the product’s storage, (Specification, 0064), but is unclear how or where the stored physical code is made available to be able to be rerun as a test. 

Claims 2, 3, 6, and 10 are rejected as they depend to rejected claims. 

Regarding claim 4, the phrase "DNA-like" renders the claim(s) indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  This is the only reference to DNA-like polymers in the claims, and there is only one reference to DNA-like polymers in the Specification.  Other than stating that one of the four normal bases is replaced, this language does not clarify what other types of DNA or polymers might be included or excluded and could lead to confusion over the intended scope of the claim.

Claim 5 recites the limitation "said micro/nanofluidic" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  This is the first (and only) usage of “micro/nanofluidic” in the claims; prior references claim only a microfluidic chip.  It is unclear if there are multiple types of chips.



Claim 8 is rejected as it depends to a rejected claim. 

Conclusion
For 35 U.S.C. 101, based on the 2019 PEG, the claims are not considered to be directed to an abstract idea; therefore, they are deemed as eligible subject matter. The claims recite a method and a computer program; therefore, the claims pass Step 1 of the eligibility analysis. 
For Step 2A, Prong One, of the eligibility analysis, the claims recite the abstract idea of anti-counterfeiting of products using authentication techniques, or, risk mitigation. This idea is encompassed in fundamental economic practices or principles, which is a certain method of organizing human activity, and thus, an abstract idea.  Furthermore, the claims can be construed to recite sales activities and/or business relations, defined as commercial interactions, which is also a certain method of organizing human activity grouping of abstract idea. 
For Step 2A, Prong Two, of the analysis, the claims recite additional elements that integrate this judicial exception into a practical application. Particularly, Examiner points to the following, additional elements that, in combination, amount to improving the prior art:
processing and moving a sample of said physical code in said fluid through a nano- DLD array and/or a DNA mapping array within said microfluidic chip, and processing using an electric field for electrophoresis to maintain a correct operational speed and stability of said physical code in said fluid; 
reading lateral displacement and mapping information as each stream of said physical code in said fluid passes through said microfluidic chip, and storing said lateral displacement and mapping information in a computer, which is adapted to pre-process stored result information; 
running said physical code in said fluid until either a sufficient amount of time has passed, a sufficient quantity of data has been collected comprising number of counts, threshold of counts, resolution accuracy obtained, confidence band obtained, number of expected results obtained, no unique results observed over a 1Jun 08 19 12:43p Thomas A. Beck Law Office623 533 6057 p.IBM Docket No. P201700619US03set time span, or the entire said physical code in said fluid has been processed to obtain stored results;
wherein said physical code in said fluid is an authentication code comprising a mixture of diverse colloidal particles, microscopically dispersed evenly throughout a solvent solution forming said fluid wherein said colloidal particles comprise: hard-bodied colloidal particles having a variety of physical shapes, sizes, and constructs; and/or polymeric particles comprising nucleotide-based polymers adapted to be synthesized and encoded with specific base sequences;
wherein said a nano-DLD array and/or a DNA mapping array within said microfluidic chip are a nano-Deterministic Lateral Displacement (DLD) pillar array component and/or a (DNA) nucleic acid mapping array component; and, 
wherein said (DNA) nucleic acid mapping array comprise a family of double-helical DNA-like polymers wherein one of the four normal bases is replaced with various cationic, anionic or neutral analogs.
Based on the foregoing analysis, Examiner has concluded that the claimed invention is not directed to a judicial exception and qualifies as eligible subject matter under 35 U.S.C. 101 analysis at Step 2A, Prong Two, as described in the 2019 PEG. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gifford (20180080857) discloses phosphoprotein detection using a chip-based pillar array.  Mercolino (20150111780) teaches nucleic acid-based authentication codes.  Perry (20020012445) describes authentication watermarks for printed objects and related applications.  Pfeiffer (20200175235) discloses a microfluidic reader.  Rayms-Keller (20070072197) discloses microtags for detection and identification of materials.  Weitz (20110267457) has systems and methods for nucleic acid sequencing.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON EDMONDS whose telephone number is (571) 272-6171.  The examiner can normally be reached on M-Th 7am-530pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DONALD J. EDMONDS
Examiner
Art Unit 3687

/DENNIS W RUHL/Primary Examiner, Art Unit 3687